  1 Michael Gerard Fletcher, (State Bar No. 070849)
    mfletcher@frandzel.com
  2 Reed S. Waddell, (State Bar No. 106644)
    rwaddell@frandzel.com
  3 Gerrick M. Warrington (State Bar No. 294890)
    gwarrington@frandzel.com
  4 FRANDZEL ROBINS BLOOM & CSATO, L.C.
    1000 Wilshire Boulevard, Nineteenth Floor
  5 Los Angeles, California 90017-2427
    Telephone: (323) 852-1000
  6 Facsimile: (323) 651-2577

  7 Attorneys for Creditor ZIONS
    BANCORPORATION, N.A., a national banking
  8 association dba California Bank & Trust

  9
                                      UNITED STATES BANKRUPTCY COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE
11

12
      In re                                                        Case No. 21-50028
13
      EVANDER FRANK KANE,                                          Chapter 7
14
                Debtor.                                            NOTICE OF APPEARANCE AND
15                                                                 REQUEST FOR COURTESY NOTICE OF
                                                                   ELECTRONIC FILING (NEF)
16

17              TO:      THE CLERK OF THE BANKRUPTCY COURT, THE DEBTOR, ALL
18 CREDITORS, AND ALL OTHER PARTIES IN INTEREST.

19              PLEASE TAKE NOTICE that Frandzel Robins Bloom & Csato, L.C., on behalf of
20 Creditor ZIONS BANCORPORATION, N.A., a national banking association dba California Bank

21 & Trust, (the "Bank") in the above-captioned case, hereby files a Notice of Appearance and

22 Request For Special Notice. Pursuant to Bankruptcy Rules 2002, 4001, 9007, and 9010, the Bank

23 hereby requests that special notice of all matters which may come before the Court be given as

24 follows:

25                                   FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                          Attn: Gerrick M. Warrington, Esq.
26                                       1000 Wilshire Boulevard, 19TH Floor
                                         Los Angeles, California 90017-2427
27                                            Telephone: (323) 852-1000
                                                 Fax: (323) 651-2577
28                                        Email: gwarringtom@frandzel.com

Case:Notice of Appearance and request for special notice.doc
       21-50028            Doc# 6 Filed: 01/13/21                 1
                                                               Entered: 01/13/21 16:35:58   Page 1 of 2
         NOTICE OF APPEARANCE AND REQUEST FOR COURTESY NOTICE OF ELECTRONIC FILING (NEF)
                                                                                    1

                                                                                    2             The foregoing request includes the notices and papers referred to in Bankruptcy Rules

                                                                                    3 2002, 4001, and 9007, and also includes without limitation, notices of any orders, applications,

                                                                                    4 complaints, demands, hearings, motions, petitions, pleadings or requests, plans, disclosure

                                                                                    5 statements, and any other documents brought before the Court in this case, whether formal or

                                                                                    6 informal, whether written or oral, and whether transmitted or conveyed by mail, delivery,

                                                                                    7 telephone, telegraph, telex or otherwise.

                                                                                    8             This Request for Special Notice and to be added to the Court’s Master Mailing List is

                                                                                    9 without prejudice to the Bank's rights, remedies and claims against other entities or any objection
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10 that may be made to the jurisdiction or venue of the Court or venue of this case, and shall not be
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11 deemed or construed to be a waiver of the Bank's rights (1) to have final orders in non-core
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12 matters entered only after de novo review by a district court judge, (2) to trial by jury in any

                                                                                  13 proceeding so triable in this case or any case, controversy, or proceeding related to this case, (3) to
                                                   (323) 852-1000




                                                                                  14 have the District Court withdraw the reference in any matter subject to mandatory or discretionary

                                                                                  15 withdrawal, or (4) any other rights, claims, actions, setoffs, or recoupments to which the Bank is

                                                                                  16 or may be entitled, in law or in equity, all of which rights, claims, actions, defenses, setoffs, and

                                                                                  17 recoupments the Bank expressly reserves.

                                                                                  18

                                                                                  19 DATED: January 13, 2021                                 FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                                                                                             GERRICK M. WARRINGTON
                                                                                  20

                                                                                  21

                                                                                  22                                                         By:     /s/ Gerrington M. Warrington
                                                                                                                                                   GERRICK M. WARRINGTON
                                                                                  23                                                               Attorneys for Creditor, ZIONS
                                                                                                                                                   BANCORPORATION, N.A., a national banking
                                                                                  24
                                                                                                                                                   association dba California Bank & Trust.
                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28

                                                                                  Case:Notice of Appearance and request for special notice.doc
                                                                                         21-50028            Doc# 6 Filed: 01/13/21                 2
                                                                                                                                                 Entered: 01/13/21 16:35:58   Page 2 of 2
                                                                                           NOTICE OF APPEARANCE AND REQUEST FOR COURTESY NOTICE OF ELECTRONIC FILING (NEF)
